Citation Nr: 1645837	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rhinitis, to include as secondary to service-connected migraines and sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is currently under the jurisdiction of the St. Petersburg, Florida VA RO.  The Board remanded this matter in April 2014 and November 2014.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A copy of the transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experiences chronic rhinitis as a result of his active service.  The Veteran states that he normally wakes up with sinus pressure, congestion, and teary eyes, especially when he has headaches.  The Veteran states that he was told the symptoms could be related to sleep apnea.  The Veteran states that he frequently treats his symptoms with over-the-counter medication.

Per the Board's November 2014 remand directives, two VA medical opinions were obtained in September 2015 and October 2015 to determine the nature and etiology of the Veteran's rhinitis and its potential link to service-connected migraine headaches or sleep apnea.  The September 2015 opinion addresses only direct service connection, and states that "[a]lthough he was seen multiple times over these two decades for Upper Respiratory Infections and Cluster Headaches, he was seen only once in 2000 for Possible allergic rhinitis."  The examiner also says that "[s]ince allergic problems tend to reoccur . . . the absence of recurring symptoms over the ensuing seven years argues against this as an ongoing chronic illness."  The examiner concludes on this basis that the Veteran's allergic rhinitis is less likely than not related to his military service.  

Upon review, the Board finds that the September 2015 opinion is inadequate for the purposes of determining service connection.  The Board notes that the September 2015 opinion is premised on a lack of recurring symptoms shown in contemporaneous medical evidence.  However, competent lay evidence concerning the frequency of symptoms may not be deemed not credible solely due to a lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, the opinion does not reflect consideration of the Veteran's lay statements concerning the frequency of his symptoms or his use of over-the-counter medications to control his symptoms.  

The September 2015 opinion also states that the Veteran was only seen once in the year 2000 for possible allergic rhinitis.  A review of the Veteran's service treatment records and private medical records shows that the Veteran was seen for allergic rhinitis and related symptoms in October 1990, December 1993, May 2000, and September 2000.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the opinion reached was predicated on an inaccurate medical history and does not address the Veteran's lay statements, the claim must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the September and October 2015 opinions or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion.  The examiner must review the entire record, consider the Veteran's lay statements, and note the appropriate frequency of the Veteran's treatment shown in the service treatment and private medical records.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rhinitis began in service, was caused by service, or is otherwise etiologically related to service. 

A complete rationale must accompany any opinion rendered.  The examiner should identify any literature they rely on in rendering their opinion.  Any opinion given should reflect consideration of the Veteran's assertions that he has treated his rhinitis symptoms with over-the-counter medications and that he has had symptoms since his active service.  They should also reflect consideration of the treatment for rhinitis shown in the service treatment records and private medical records in October 1990, December 1993, May 2000, and September 2000.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






